     Case 1:20-cv-00567-N Document 2 Filed 11/25/20 Page 1 of 2        PageID #: 112




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

THERESA CASTRO,                           )
                                          )
           Plaintiff,                     )
                                          )
v.                                        ) Civil Action No.: 20-567
                                          )
WENDY’S OF BOWLING GREEN,                 )
INC.; CARLISLE CORPORATION,               )
et. al.                                   )
                                          )
           Defendants.                    )

               NOTICE OF SUPPLEMENTATION OF NOTICE OF REMOVAL

           Come now Defendants, Wendelta, Inc., incorrectly named as Carlisle

Corporation, and Carlisle Corporation, and hereby file the attachments to the letter

which was marked as Exhibit B-1 to the Notice of Removal filed on November 24,

2020. These attachments constituted medical records of the Plaintiff and have been

redacted for any sensitive information, including Social Security numbers, dates of

birth and account numbers.

                                          /s/Winston R. Grow      _______
                                          WINSTON R. GROW (GROWW8522)
                                          Attorney for Defendant Wendelta, Inc. and
                                          Carlisle Corporation

                                          CABANISS, JOHNSTON, GARDNER,
                                            DUMAS & O’NEAL LLP
                                          P. O. Box 2906
                                          Mobile, AL 36652
                                          (251) 415-7300
                                          (251) 415-7350 (Fax)
                                          email: wrg@cabaniss.com




{M0309056.1}
    Case 1:20-cv-00567-N Document 2 Filed 11/25/20 Page 2 of 2         PageID #: 113




                           CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of November, 2020, I electronically filed
the foregoing with the Clerk of the Court using the CM/ECF System, which will
send notification of such filing to the following:

                                  Kirby D. Farris, Esq.
                                  kfarris@frplegal.com

                                  Jessica M. Zorn, Esq.
                                   jzorn@frplegal.com

I also placed a copy of the same in the United States mail, first class postage
prepaid, addressed as follows:

                            Wendy’s of Bowling Green, Inc.
                             c/o CT Corporation System
                          2 North Jackson Street, Suite 605
                               Montgomery, AL 36104

                                           /s/Winston R. Grow




{M0309056.1}

                                       2
